DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse in the reply filed on September 2, 2021 is acknowledged. Claims 1-4 and 9-11 were elected and examined in this non-final office action. Claims 5-8 and 12-15 were canceled.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 9 and 10 are rejected under 35 USC 103 as being unpatentable over Ballesteros et al., US 2016/0189258 “Ballesteros” IDS filed June 12, 2019, in view of Gopinath et al., US 2014/0006273 “Gopinath.”
In Ballesteros, see at least:
(Underlined prior art text is for reader convenience and emphasis)
Regarding claim 9. (Currently Amended) An electronic payment method of an electronic device, the method comprising:
(see Ballesteros-Gopinath below) storing at least one first information provided from an external server in connection with operating electronic payment;  
detecting at least one second information associated with an environment where the electronic device is operated;
[Ballesteros: 0013] In one embodiment, the signals generated by the digital device 200 may also include product information in an inaudible portion of the signal. For instance, the product information may be an identifier of at least one product that is shown in a scene of a television program that the user is watching. The product information may also be an identifier of at least one product that was mentioned during a radio broadcast. 
determining a product to perform the electronic payment based on the first information and the second information; and
Rejection is based in part upon the teachings applied to claim 9 by Ballesteros and further taught and/or suggested by Ballesteros-Gopinath.
Additionally in Ballesteros regarding second information, see at least:
[Ballesteros: 0013] … Accordingly, the product information may be a tag that includes an identifier (e.g., SKU, product identification number, etc.). The identifier may identify at least one product that is associated with a timeframe of the signal (e.g., the scene or frame at a given time of a programming show). 
[Ballesteros: 0023] FIG. 3 illustrates a block diagram of TEE 140 included in the mobile device 100 in FIG. 2 according to one embodiment of the invention. As shown in FIG. 3, TEE 140 includes a processor 110, memory device 120 that includes a payment token storage 143, user authentication controller 141, audio data verification controller 142, and a transaction processing controller 144.
[Ballesteros: 0024] Processor 110 included in TEE 140 may include a processor, such as a microprocessor, a microcontroller, a digital signal processor, or a central processing unit, and other needed integrated circuits such as glue logic. The term “processor” may refer to a device having two or more processing units or elements, e.g. a CPU with multiple processing cores. Processor 110 may be used to control the operations of TEE 140 by executing software instructions or code stored in the memory 120. Memory 120 may include one or more different types of storage such as hard disk drive storage, nonvolatile memory, and volatile memory such as dynamic random access memory. In some cases, a particular function as described below may be implemented as two or more pieces of software in the memory 120 that are being executed by different hardware units of a processor 110. In one embodiment, memory 120 includes a payment token storage 143, which securely stores the payment token that identifies the user's payment credentials such as the user's identification, credit card information, banking information, passwords to various banking institutions and Personal Identification Numbers (PINs) associated with credit cards, etc.
[Ballesteros: 0028] Once the user is authenticated, processor 110 may further control the transaction processing controller 144 to complete the transaction securely using the payment token stored in payment token storage 143. By using the payment token, the payment credentials associated with the user are protected. Transaction processing controller 144 may communicate with a merchant site which may be included in server 300 via the communication interface 130 to complete the transaction.
[Ballesteros: 0030] … In another embodiment, the product information that is included in the inaudible portion of the signal includes the purchasing information such that the TEE 140 does not need to obtain the purchasing information from the server 300. In this embodiment, the purchasing information is included in the product information but may be compressed. Accordingly, TEE 140 may retrieves and process a compressed purchasing information that is included in the product to obtain the purchasing information. In another embodiment, the TEE 140 may obtain some of the purchasing information from the compressed purchasing information included in the product information and some of the purchasing information from the server 300 by transmitting the product information to the server 300.
[Ballesteros: 0035] At Block 406, TEE 140 completes a transaction to purchase the at least one product by providing payment information associated with the user. The payment information may be provided to a merchant site that was identified in the purchasing information. The payment information may be protected via encryption for transmission to and from the merchant site. TEE 140 may also use the payment token that is stored in the payment token storage 143 to process the transaction with the merchant site and sends the authorization request to complete the transaction with the merchant site.
Although Ballesteros stores a payment token comprising payment information and product information at the user’s mobile device, e.g. smartphone, Ballesteros does not expressly mention how the payment token is created and/or issued. Gopinath on the other hand would have taught Ballesteros techniques for generating and issuing a payment token from an external server that comprises first information.
In Gopinath, see at least:
[Gopinath: 0015] In FIG. 1, the payments server 110 includes a client identifier module 112, a payment token module 114, a transaction authentication module 118. The payments server 110 can also include and/or receive transaction information such as transaction information 116. The client identifier module 112 can generate and store one or more unique client identifiers that can uniquely identify software clients when assigned to software clients. For example, the client module identifier can generate a client identifier 125 and assign it to the payer client 120 to uniquely identify the payer client 120. In some implementations, a copy of the client identifier 125 can be store by the payments server 110 and used to authenticate transactions and to associate the uniquely identified software client with a payer account and/or a suspense account for a payer. The payment token module 114 can generate and store one or more payment tokens that can be unique identifiers used to authenticate transactions made by software clients. As shown, the payment server generates and as shown at 195 the payments server issues payment tokens 130 which include payment token 132 to the payer client 120 that was assigned the client identifier 125. The payments server stores a copy of the payment token 132 and the information that the payment token 132 was issued to a client identified by the client identifier 125. The transaction authentication module 118 can authenticate an online or offline transaction for a purchase or payment made using software clients provided by the bank 100 that employ a security protocol. 
[Gopinath: 0020] The example of FIG. 2 continues such that a client identifier is assigned to a software client at 220. For example, a payments server of the bank can generate an identifier and issue the identifier to a software client provided by the bank. 
[Gopinath: 0021] At 230, at least one payment token is generated. For example, a payment token can be a universally unique identifier (UUID), or other unique identifier. In some implementations, one or more payment tokens can be generated by a bank such as by a payment token module of a payments server of a bank or bank system.
[Gopinath: 0022] At 240, the at least one payment token is issued to the software client. For example, once a payment token is generated the payment token can be issued to a bank software client (e.g., payer client) for use to conduct payments using online or offline transactions.
One of ordinary skill in the art before the effective filing date would have recognized that applying the known techniques of Gopinath that generate and issue by an external server payment tokens to a software client executing on a payer device would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the techniques of Gopinath to the teachings of Ballesteros would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such data processing features into similar systems. Obviousness under 35 USC 103 in view of the Supreme Court decision KSR International Co. vs. Teleflex Inc. Stated in other words, Ballesteros-Gopinath teach and/or suggest: storing at least one first information provided from an external server in connection with operating electronic payment; determining a product to perform the electronic payment based on the first information and the second information;
outputting a UI including information about the product and payment information associated with payment of the product,
Rejection is based upon the teachings and rationale applied to claim 9 and further taught and/or suggested by Ballesteros-Gopinath:
[Ballesteros: 0018] In one embodiment, mobile device 100 may comprise a housing that includes the display 150 on the front face of mobile device 100. Display screen 150 may also include a touch screen. Mobile device 100 may also include one or more physical buttons and/or virtual buttons (on the touch screen) to receive a selection input from the user. For instance, the user may activate a virtual button on the touch screen to indicate that he wishes to purchase an item being displayed on the display screen 150.
[Ballesteros: 0033] At Block 404, a display device 150 displays purchasing information to the user. The purchasing information may be based on the product information. For example, the purchasing information may include the merchant site, the price of the at least one product, the details on the at least one product, etc. In one embodiment, the display device 150 also displays virtual buttons that may be activated by the user to indicate that he wishes to continue with the purchase of the at least one product. In another embodiment, the display device 150 may display virtual buttons that may be activated by the user to indicate that he wishes to save the at least one product for later consideration. In this embodiment, TEE 140 may store the product information and/or the purchasing information in memory 120 or in a queue in memory 120 for further processing. The user may revisit the stored products using mobile device 100 at a later time.
wherein detecting the second information comprises detecting a sound signal which is outputted from an external electronic device as the second information, wherein determining the product comprises extracting product information corresponding to the sound signal from the first information.
Rejection is based upon the teachings and rationale applied to claim 9 and further taught and/or suggested by Ballesteros-Gopinath:
[Ballesteros: 0030] FIG. 4 illustrates a flow diagram of an example method 400 for performing secure transactions with a digital device according to an embodiment of the invention. The method 400 starts at Block 401 with a microphone 160 receiving a signal generated by the digital device 200. The signal includes product information in an inaudible portion of the signal that identifies at least one product that is associated with a timeframe of the signal. The product information may also include the merchant site that is selling the at least one product. 
Regarding claim 10: Rejection is based upon the teachings and rationale applied to claim 9 and further taught and/or suggested by Ballesteros-Gopinath:
[Ballesteros: 0018] In one embodiment, mobile device 100 may comprise a housing that includes the display 150 on the front face of mobile device 100. Display screen 150 may also include a touch screen. Mobile device 100 may also include one or more physical buttons and/or virtual buttons (on the touch screen) to receive a selection input from the user. For instance, the user may activate a virtual button on the touch screen to indicate that he wishes to purchase an item being displayed on the display screen 150. Please note: Touching a virtual button, which activates the virtual button resulting in subsequent processing actions, provides an indication of detected user input.
Regarding claim 1: Rejection is based upon the teachings and rationale applied to claim 9.
Regarding claims 2, 3:  Rejection is based upon the teachings and rationale applied to claims 1, 9 and dependents of claim 9 reciting similar subject matter. Activating via virtual button, i.e. applying touch pressure to virtual button, changes to second information. 
Claims 4 and 11 are rejected under 35 USC 103 as being unpatentable over Ballesteros, US 2016/0189258, in view of Gopinath, US 2014/0006273, applied to claims 1 and 9, further in view of Calman et al, US 2012/0232977 “Calman.”
Rejection is based in part upon the teachings and rationale of Ballesteros-Gopinath applied to claims 1 and 9, and further taught and/or suggested by Ballesteros-Gopinath-Calman. Although Ballesteros-Gopinath displays virtual button on a user’s mobile device screen, Ballesteros-Gopinath do not expressly mention specifics about mobile device screen areas. Calman on the other hand would have taught Ballesteros-Gopinath display area sectioning techniques.
In Calman, see at least:
[Calman: 0098] The selection interface 700 may be provided from a financial institution to the mobile device 204 of the user 202 or individual associated with the user 202. The interface may also be provided from a financial institution to the user 202 or individuals associated with the user 202 through online banking means. The user 202 or individual associated with the user 202 may access the interface in any means he/she would typically access online banking. FIG. 7 provides one embodiment of a selection interface that allows a user 202 to opt-in to provide pre-selected favorites to the targeted offer program. The financial institution server 208 receives a request from a user 202 to set up pre-selected favorites. If the user 202 has not already enrolled, the financial institution server 208 may prompt the user 202 to create a new account. Please note: Fig. 7 serves as an example of separating a mobile device screen into different regions/areas.
One of ordinary skill in the art before the effective filing date would have recognized that applying the known techniques of Calman would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the techniques of Calman to the teachings of Ballesteros-Gopinath would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such data processing features into similar systems. Obviousness under 35 USC 103 in view of the Supreme Court decision KSR International Co. vs. Teleflex Inc.
Pertinent Prior art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2014/0369169 (Iida et al.) December 18, 2014, discloses:
[0295] FIG. 11 is a conceptual diagram of a broadcast system of the first configuration example. [0296] The receiver 2 receives broadcast information of a teleshopping broadcast by a broadcast station of the television broadcast (broadcast device 1), displays on the display screen 215 an image represented by the received broadcast information, and outputs sound represented by the received broadcast information from the speaker 216. [0297] In the image displayed on the display screen 215, as information about the product being introduced, product information such as the product number (identification information of the product) 410, product name 420, product price (such as the price of the product itself and delivery charge) 430, phone number 440 of the product seller, Internet address (such as URL or site name, for example) 450 of the product seller, etc. is superimposed on the original image as display information. [0298] Further, the sound output from the speaker 216 includes the acoustic wave signal representing the product information displayed on the display screen 215.
[0541] As shown in FIG. 30, a communication system of the present configuration example includes an authentication server 768 connected to the Internet 766, and a settlement terminal 767 that is installed in stores or establishments where business is conducted and that is connected to the Internet 766 via an Internet Service Provider (ISP) 765. [0542] In the present configuration example, the settlement terminal 767 transmits authentication data to be authenticated by the authentication server 768 to the mobile terminal 730 in acoustic waves, and the mobile terminal 730 transmits the authentication data acquired from the settlement terminal 767 to the authentication server 768 via the mobile telephone network 769 and the Internet 766. Thereby, the authentication server 768 authenticates the mobile terminal 730 and the settlement terminal 767, and executes a predetermined settlement process with the settlement terminal 767.
[0577] As shown in FIG. 32, a communication system of the present configuration example includes a television receiver 770 having a receiving antenna 771 for receiving radio waves transmitted from a transmission tower 773 of a broadcasting station 772, and a mobile terminal 730 that can be connected to the Internet 766 via a wireless LAN 709 or a mobile telephone network 769. [0578] In the present configuration example, the television receiver 770 notifies the mobile terminal 730 of a URL of a Web server 774 on the Internet 766 related to the television broadcast being received, as access information, in acoustic wave communication similar to that of the above configuration examples. [0579] That is, in this configuration example, while the user of the mobile terminal 730 is viewing the television broadcast by the television receiver 770, it is possible to easily acquire desired information corresponding to the broadcast content from the Web server 774 on the Internet 766 via the mobile terminal 730.
US 2016/0132864 (Barrese et al.) May 12, 2016, IDS filed June 12, 2019, discloses: A payment processing apparatus and a system or a method are provided that have a location-agnostic payment code, where the user does not have to check in to the merchant's location. Further, the reliance on the network connection is reduced by caching or storing payment codes at the user's mobile device. The payment codes may have expiration and may be used once. The payment codes may be revoked or canceled if the user's mobile device is compromised or stolen. In an embodiment, the payment codes may be generated and provided to the user's mobile device when the payment application at the user's mobile device is refreshed. For example, the payment application is refreshed based on user's payment history or payment habits. In another embodiment, the payment codes may be generated and provided to the user's mobile device when the user is within a predetermined distance from a merchant.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT M POND whose telephone number is (571)272-6760.  The examiner can normally be reached on M-F, 8:30 AM-6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on 571-272-8109.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative 


or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT M POND/Primary Examiner, Art Unit 3684                                                                                                                                                                                                        September 16, 2021